Citation Nr: 0724748	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-22 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for status-post stress 
fracture of the left tibia. 

2.  Entitlement to service connection for residuals, status-
post right knee stress fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Heffner, intern




INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.


FINDINGS OF FACT

1.  Bilateral knee strain was first shown many years after 
service and is not related to service.

2.  The competent and probative evidence of record shows that 
any current disability of the veteran's knees, including 
osteoarthritis if present, is not related to any incident or 
event of active military service, and residuals of bilateral 
stress fractures of the tibia are not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for service connection for status-post 
stress fracture of the left tibia have not been met.  38 
U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2006).

2.  A right knee disability, to include residuals of a stress 
fracture, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.159 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, 
the veteran was not provided with notice of what type of 
information and evidence was needed to establish a disability 
rating and an effective date.  However, no prejudice can 
result to the veteran from this defect in notice.  In this 
regard, the Board is denying the claim for service 
connection, thus rendering moot any questions as to these 
downstream issues.

VA satisfied the remaining duty to notify, in part, by means 
of a pre-initial adjudication letter to the veteran from the 
RO, dated in August 2002.  The veteran was told of the 
requirements to establish a successful service connection 
claim, advised of his and VA's respective duties, and was 
asked to submit information and/or evidence in his possession 
to the RO.  The timing and content of this letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  An additional notice letter was sent to the 
veteran in April 2005.

Service medical records and records and reports from VA and 
private medical treatment providers are associated with the 
claims file.  The veteran was afforded an appropriate VA 
examination in March 2003.  The veteran has not sought VA 
assistance in obtaining any other evidence.

II.  Service Connection 

The veteran contends that he currently suffers from bilateral 
knee disability as a result of stress fractures of the knees 
or tibiae in service.

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
of such; lay assertions of such medical issues do not 
constitute competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  After careful 
consideration of all procurable and assembled data, when a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2006).

Service medical records show that the veteran first 
complained in November 1963 of pain to the medial part of his 
knees when running and double timing.  The veteran was 
treated for bilateral stress fractures of the tibia in 
December 1963.  X-rays in November and December 1963 showed 
no significant abnormalities.  The October 1965 Report of 
Medical Examination, given at the veteran's separation from 
service, indicated no abnormalities of the veteran's legs or 
knees.  

Post service, the first evidence of record relating to the 
veteran's knees or legs is more than 34 years following his 
separation from service.  Of record is an August 2000 
radiologist interpretation of an x-ray, which was suggestive 
of osteoarthritis in the veteran's knees.  In 2001, the 
veteran sought treatment from private health providers for 
his knee arthralgia, or pain.  A March 2001 treatment report 
attributed the veteran's pain to osteoarthritis.  Several VA 
outpatient records from 2002 and 2003 report the veteran's 
complaints of knee pain.

A VA examination was afforded in March 2003.  X-rays of the 
veteran's left and right knee, interpreted by a radiologist, 
showed no abnormality except for a subcentimeter joint mouse 
in the left knee.  X-rays of the veteran's left and right 
legs were also absent of any abnormalities.  The VA examiner 
found that the veteran's knees gave him pain with mild 
decrease of range of motion.  The examiner rendered a 
diagnosis, based on the x-rays and physical examination, of 
status post bilateral stress fracture of the tibia, currently 
with normal examination of the tibia, and bilateral knee 
strain with radiographic evidence of "joint mouse" of the 
left knee.

The Board also notes that in July 2003 and August 2003, the 
veteran submitted clippings from "Arthritis Foundation" and 
various health websites containing information on 
osteoarthritis.  Even construing this as "medical treatise" 
evidence, the clippings are not probative of the etiology of 
the veteran's current knee or tibia conditions.  The 
clippings are very general in nature and do not include 
consideration of any facts specific to the veteran's 
circumstances. In the veteran's case, he did not complain of 
the conditions at issue for more than thirty years following 
service.  Medical treatise information may be regarded as 
competent evidence where "standing alone, [it] discusses 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion."  Wallin v. West, 11 
Vet. App. 509, 513 (1998).  Here, these conditions are not 
met as the submitted article contains only statistical 
correlations rather than statements of causation, or, where 
causation is alleged, standing alone, lacks the degree of 
certainty required to be considered competent evidence.  
Therefore, the Board assigns little probative weight to these 
materials.

The veteran has stated his belief that his current knee 
osteoarthritis is related to his bilateral stress fractures 
of the tibia during service.  However, as a layperson, the 
veteran is not competent to diagnose his current condition as 
osteoarthritis or to determine the etiology of his current 
right knee pain.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

The competent evidence of record shows that the veteran does 
not currently suffer from any residuals of his in-service 
bilateral stress fracture of the tibia and that his current 
knee disability is not related to any inservice injury or 
disease.  Service medical records indicate that the veteran 
was treated for bilateral stress fractures of the tibia in 
December 1963.  X-rays taken at that time, however, revealed 
no significant abnormalities.  Upon separation from service, 
his knees and legs were normal.  

There is conflicting medical evidence as to whether the 
veteran now merely has knee pain or strain, or if he 
currently has osteoarthritis.  However, assuming without 
deciding that the veteran currently does have osteoarthritis, 
there is no competent evidence of record which relates any 
right knee problem to the veteran's service.  In fact, the 
only competent medical evidence of record which gives an 
opinion as to the possible etiology of the veteran's knee 
condition is the March 2001 report from a private medical 
provider.  This physician opined that the veteran's 
osteoarthritis "may be related to his job," and noted that 
the veteran was an electrical worker who "climbs poles most 
of the day."  The VA examiner found only knee strain which 
he did not relate to service, and with regard to the 
bilateral stress fracture of the tibia, he found no current 
residuals. There is nothing of record indicating a connection 
between the veteran's current knee condition and his service.  

In his June 2003 notice of disagreement, the veteran stated 
that he believes his medical condition started in service, 
and that he has suffered from pain since service; a 
contention of connection to service based on continuity of 
symptomatology.  See 38 C.F.R. § 3.303(c).  Yet, there is a 
complete lack of any complaint, treatment, or diagnosis 
regarding the veteran's knees for more than 34 years after 
separation from active service.  Had he continued to suffer 
from knee or leg pain or related symptoms after service, it 
is highly likely that he would have sought treatment.  In 
rendering a determination on the merits of a claim, the lack 
of evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 
496 (1997).  This lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Finally, since there is no evidence of degenerative changes 
(arthritis) of his knees within one year of discharge from 
service, the provisions of 38 C.F.R. § 3.307 and 3.309(a) are 
inapplicable.

Because all competent and probative evidence of record 
demonstrates that any current disability of the veteran's 
knees or tibiae did not have its onset during service and is 
unrelated to his service, his claim for service connection 
for residuals of bilateral knee or tibia stress fractures 
must be denied.

Conclusion

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).


ORDER

Entitlement to service connection for status-post stress 
fracture of left tibia is denied 

Entitlement to service connection for residuals, status-post 
right knee stress fracture is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


